United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 17-2766
                    ___________________________

                            Larry L. Norman, Jr.

                   lllllllllllllllllllll Plaintiff - Appellant

                                       v.

              Commissioner, Social Security Administration

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
              for the Western District of Arkansas - Harrison
                              ____________

                         Submitted: April 24, 2018
                          Filed: August 14, 2018
                              [Unpublished]
                              ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
      Larry L. Norman, Jr., appeals from the order of the District Court1 affirming the
Commissioner’s denial of his applications for disability insurance benefits and
supplemental security income. For reversal, he contends that (1) the administrative
law judge (ALJ) erred in failing to find that he met or functionally equaled Listing
12.04; (2) the ALJ erred in failing to make a proper credibility finding; and (3) the
ALJ’s residual functional capacity determination was not supported by substantial
evidence. After de novo review, we reject Norman’s arguments and conclude that
substantial evidence on the record as a whole supports the decision to deny benefits.
See Perks v. Astrue, 687 F.3d 1086, 1091 (8th Cir. 2012) (standard of review). We
affirm the judgment.
                       ______________________________




      1
      The Honorable Erin L. Wiedemann, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties, see 28 U.S.C. § 636(c).

                                         -2-